
	
		I
		111th CONGRESS
		2d Session
		H. R. 6441
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the safety of motorcoaches, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Motorcoach
			 Enhanced Safety Act of 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Regulations for improved occupant
				protection and collision avoidance.
					Sec. 4. Standards for improved fire
				safety.
					Sec. 5. Occupant protection and collision
				avoidance research.
					Sec. 6. New entrants.
					Sec. 7. Reincarnated carriers.
					Sec. 8. Improved oversight of motorcoach
				service providers.
					Sec. 9. Motorcoach driver
				training.
					Sec. 10. Improved testing for the
				commercial driver’s license passenger endorsement.
					Sec. 11. Improved physical fitness
				oversight and commercial driver medical certificates.
					Sec. 12. Safety and enforcement technology
				for motorcoaches.
					Sec. 13. Safety inspection program for
				commercial motor vehicles of passengers.
					Sec. 14. Distracted driving.
					Sec. 15. Motorcoach rental or leasing
				companies.
					Sec. 16. Registration of brokers for motor
				carriers of passengers.
					Sec. 17. Regulations.
				
			2.DefinitionsIn this Act:
			(1)Advanced
			 glazingThe term advanced glazing means glazing
			 installed in a portal on the side or the roof of a motorcoach that is designed
			 to be highly resistant to partial or complete occupant ejection in all types of
			 motor vehicle crashes.
			(2)BusThe
			 term bus has the meaning given such term in section 571.3(b) of
			 title 49, Code of Federal Regulations (as in effect on the day before the date
			 of enactment of this Act).
			(3)Commercial motor
			 vehicleExcept as otherwise specified, the term commercial
			 motor vehicle has the meaning given such term in section 31132(1) of
			 title 49, United States Code.
			(4)Direct tire
			 pressure monitoring systemThe term direct tire pressure
			 monitoring system means a tire pressure monitoring system that is
			 capable of directly detecting when the air pressure level in any tire is
			 significantly under-inflated and providing the driver a low tire pressure
			 warning as to which specific tire is significantly under-inflated.
			(5)Electronic
			 on-board recorderThe term electronic on-board
			 recorder means an electronic device that acquires and stores data
			 showing the record of duty status of the vehicle operator and performs the
			 functions required of an automatic on-board recording device in section
			 395.15(b) of title 49, Code of Federal Regulations.
			(6)Event data
			 recorderThe term event data recorder has the
			 meaning given that term in section 563.5 of title 49, Code of Federal
			 Regulations.
			(7)Motor
			 carrierThe term motor carrier means—
				(A)a motor carrier,
			 as defined in section 13102(14) of title 49, United States Code; or
				(B)a motor private
			 carrier, as defined in section 13102(15) of such title.
				(8)MotorcoachThe
			 term motorcoach means a bus with a gross vehicle weight rating of
			 26,000 pounds or greater, 16 or more designated seating positions (including
			 the driver), and at least 2 rows of passenger seats rearward of the driver’s
			 seating position that are forward-facing or can be converted to forward-facing
			 without the use of tools, but does not include—
				(A)a bus used in
			 transit service provided by a State or local government; or
				(B)a school bus,
			 including a multifunction school activity bus.
				(9)Motorcoach
			 servicesThe term motorcoach services means
			 passenger transportation by motorcoach for compensation.
			(10)Multifunction
			 school activity busesThe term multifunction school
			 activity buses has the meaning given such term in section 571.3(b) of
			 title 49, Code of Federal Regulations (as in effect on the day before the date
			 of enactment of this Act).
			(11)PortalThe
			 term portal means any opening on the front, sides, rear, or roof
			 of a motorcoach that could, in the event of a crash involving the motorcoach,
			 permit the partial or complete ejection of any occupant from the motorcoach,
			 including a young child.
			(12)Provider of
			 motorcoach servicesThe term provider of motorcoach
			 services means a motor carrier that provides passenger transportation
			 services with a motorcoach, including per-trip compensation and contracted or
			 chartered compensation.
			(13)Safety
			 beltThe term safety belt has the meaning given such
			 term in section 153(i)(4)(B) of title 23, United States Code.
			(14)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(15)Transit
			 serviceThe term transit service means motorcoach
			 service characterized by operating speeds of less than 45 miles per hour and
			 frequent stops.
			3.Regulations for
			 improved occupant protection and collision avoidance
			(a)Regulations
			 Required within 1 YearNot later than 1 year after the date of
			 the enactment of this Act, the Secretary shall prescribe regulations as
			 follows:
				(1)Safety
			 beltsThe Secretary shall issue a final rule in Docket No. NHTSA
			 2010–0112: Federal Motor Vehicle Standards; Motorcoach Definition; Occupant
			 Crash Protection, to require safety belts to be installed in motorcoaches at
			 each designated seating position.
				(2)Firefighting
			 equipmentThe Secretary shall require the installation in
			 motorcoaches of improved fire extinguishers or other readily available
			 firefighting equipment for the purpose of effectively extinguishing fires in
			 motorcoaches to prevent passenger deaths and injuries.
				(b)Regulations
			 Required within 18 monthsNot later than 18 months after the date
			 of the enactment of this Act, the Secretary shall prescribe regulations—
				(1)establishing
			 improved roof standards for motorcoaches that substantially improve the
			 resistance of motorcoach roofs to deformation and intrusion to prevent serious
			 occupant injury in rollover crashes involving motorcoaches; and
				(2)requiring advanced
			 glazing to be installed in each motorcoach portal to prevent partial or
			 complete ejection of passengers of motorcoaches, including such passengers that
			 are children.
				(c)Regulations
			 Required within 2 YearsNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall prescribe commercial motor vehicle
			 regulations as follows:
				(1)Rollover crash
			 avoidanceThe Secretary shall require motorcoaches to be equipped
			 with stability enhancing technology, such as electronic stability control, or
			 torque vectoring, to reduce the number and frequency of rollover crashes among
			 motorcoaches.
				(2)Commercial motor
			 vehicle tire pressure monitoring systems
					(A)The Secretary
			 shall issue regulations that require motorcoaches to be equipped with direct
			 tire pressure monitoring systems that warn the operator of a commercial motor
			 vehicle when any tire exhibits a level of air pressure that is below a
			 specified level of air pressure established by the Secretary.
					(B)The regulations
			 prescribed by the Secretary under this section shall include performance
			 requirements to ensure that direct tire pressure monitoring systems are capable
			 of—
						(i)providing a
			 warning to the driver when 1 or more tires are underinflated;
						(ii)activating in a
			 specified time period after the under-inflation is detected; and
						(iii)operating at
			 different vehicle speeds.
						(3)Tire performance
			 standardThe Secretary shall upgrade performance standards for
			 tires used on motorcoaches, including an enhanced endurance test and a new
			 high-speed performance test.
				(d)Application of
			 Regulations
				(1)New
			 motorcoachesA regulation prescribed in accordance with
			 subsection (a), (b), or (c) shall apply to all motorcoaches manufactured more
			 than 2 years after the date on which the regulation is published as a final
			 rule.
				(2)Retrofit
			 requirements for existing motorcoachesThe Secretary may, by
			 regulation, provide for the application of any requirement established under
			 this section to motorcoaches manufactured before the date on which the
			 requirement applies to new motorcoaches under paragraph (1) based on an
			 assessment of the feasibility, benefits, and costs of retrofitting such
			 motorcoaches. The Secretary shall complete an assessment with respect to safety
			 belt retrofits no later than 2 years after the date of enactment of this
			 Act.
				4.Standards for
			 improved fire safety
			(a)EvaluationsWithin
			 18 months after the date of enactment of this Act, the Secretary shall complete
			 an evaluation of the following:
				(1)Flammability
			 standard for exterior componentsThe Secretary shall examine the
			 feasibility of establishing requirements for fire hardening or fire resistance
			 of motorcoach exterior components to prevent fire and smoke inhalation injuries
			 to occupants.
				(2)Smoke
			 suppressionThe Secretary shall review Federal motor vehicle
			 safety standard number 302 (49 CFR 571.302; relating to flammability of
			 interior materials) to consider more realistic tests to improve the resistance
			 of motorcoach interiors and components to burning and permit sufficient time
			 for the safe evacuation of passengers from motorcoaches.
				(3)Prevention of,
			 and resistance to, wheel well firesThe Secretary shall assess
			 technologies to prevent and mitigate the propagation of wheel well fires into
			 the passenger compartment and substantially reduce occupant deaths and injuries
			 from such fires.
				(4)Passenger
			 evacuationThe Secretary shall evaluate requirements for
			 motorcoaches to be equipped with the following:
					(A)Improved
			 emergency evacuation designsImproved emergency exit window,
			 door, roof hatch, and wheelchair lift door designs to expedite access and use
			 by passengers of motorcoaches under all emergency circumstances, including
			 crashes and fires.
					(B)Emergency
			 interior lightingEmergency interior lighting systems, including
			 luminescent or retroreflectorized delineation of evacuation paths and exits,
			 that are triggered by a crash or other emergency incidents to accomplish more
			 rapid and effective evacuation of passengers.
					(5)Automatic fire
			 suppressionThe Secretary shall evaluate requirements for
			 motorcoaches to be equipped with highly effective fire suppression systems that
			 automatically respond to and suppress all fires in such motorcoaches.
				(b)Performance
			 RequirementsNot later than 3 years after the date of enactment
			 of this Act, the Secretary shall issue performance requirements for improved
			 fire safety and passenger evacuation based on the results of the evaluations
			 conducted under subsection (a).
			5.Occupant
			 protection and collision avoidance research
			(a)Safety Research
			 InitiativesNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall complete research on the following:
				(1)Compartmentalization
			 safety countermeasuresEnhanced compartmentalization safety
			 countermeasures for motorcoaches, including enhanced seating designs, to reduce
			 substantially the risk of passengers being thrown from their seats and
			 colliding with other passengers, interior surfaces, and components in the event
			 of a crash involving a motorcoach.
				(2)Interior impact
			 protectionEnhanced occupant impact protection standards for
			 motorcoach interiors to reduce substantially serious injuries for all
			 passengers of motorcoaches.
				(3)Collision
			 avoidance systemsForward and lateral crash warning systems
			 applications for motorcoaches.
				(b)Standards and
			 RegulationsNot later than 2 years after the completion of each
			 research initiative required by subsection (a), the Secretary shall issue a
			 standard or regulation based on the results of that research.
			6.New
			 entrants
			(a)Registration
			 RequirementsSection 13902(b) of title 49, United States Code, is
			 amended by redesignating paragraphs (1) through (8) as paragraphs (3) through
			 (10), respectively, and inserting before paragraph (3), as redesignated, the
			 following:
				
					(1)Additional
				registration requirements for providers or motorcoach servicesIn
				addition to meeting the requirements of subsection (a)(1), the Secretary may
				register a person to provide motorcoach services only after that person—
						(A)undergoes a
				pre-authorization safety audit, including verification, in a manner sufficient
				to demonstrate the ability to comply with Federal rules and regulations,
				of—
							(i)a
				drug and alcohol testing program consistent with part 40 of title 49, Code of
				Federal Regulations;
							(ii)the carrier’s
				system of compliance with hours-of-service rules, including hours-of-service
				records;
							(iii)the ability to
				obtain required insurance;
							(iv)driver
				qualifications, including the validity of the commercial driver’s license of
				each driver who will be operating under such authority;
							(v)disclosure of
				common ownership, common control, common management, common familial
				relationship, or other corporate relationship with another motor carrier or
				applicant for motor carrier authority over the past 3 years;
							(vi)records of the
				State inspections, or of a Level I or V Commercial Vehicle Safety Alliance
				Inspection, for all vehicles that will be operated by the carrier;
							(vii)safety
				management programs, including vehicle maintenance and repair programs;
				and
							(viii)the ability to
				comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
				seq.) and the Over-the-Road Bus Transportation Accessibility Act of 2007 (49
				U.S.C. 10101 note);
							(B)has been
				interviewed to review safety management controls and the carrier’s written
				safety oversight policies and practices; and
						(C)has demonstrated,
				through the successful completion of a written examination developed by the
				Secretary, proficiency to comply with and carry out the requirements and
				regulations described in subsection (a)(1).
						(2)Pre-authorization
				safety auditThe pre-authorization safety audit required by
				paragraph (1)(A) shall be completed on-site no later than 90 days following the
				submission of an application for operating authority.
					(3)FeeThe
				Secretary may establish, under section 9701 of title 31, a fee of not more than
				$1,200 for new registrants that as nearly as possible covers the costs of
				performing a preauthorization safety audit. An amount collected under this
				subsection shall be deposited in the Highway Trust Fund (other than the Mass
				Transit
				Account).
					.
			(b)Safety Reviews
			 of New OperatorsSection 31144(g)(1) of title 49, United States
			 Code, is amended by inserting transporting property after
			 each operator.
			(c)Effective
			 DateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
			7.Reincarnated
			 carriers
			(a)Registration
			 RequirementsSection 13902(b) of title 49, United States Code, is
			 amended by redesignating paragraphs (1) through (8) as paragraphs (2) through
			 (9), respectively, and inserting before paragraph (2), as redesignated, the
			 following:
				
					(1)Disclosure of
				prior relationshipsIn addition to meeting the requirements under
				subsection (a)(1), the Secretary shall require applicants for authority to
				transport passengers to disclose any relationship involving common ownership,
				common management, or common familial relationship between that person and any
				other motor carrier, if the relationship occurred in the 3-year period
				preceding the date of the filing of the application for
				registration.
					.
			(b)Denial,
			 Suspension, Amendment, or Revocation of RegistrationSection
			 13905(d)(1) of title 49, United States Code, is amended—
				(1)by striking
			 registration; and and inserting
			 registration;;
				(2)by striking
			 “penalty.” and inserting “penalty; and (C) deny, suspend, amend, or revoke all
			 or part of a registration of a motor carrier following a determination by the
			 Secretary that the motor carrier failed to disclose in its application for
			 registration a material fact relevant to its willingness and ability to comply
			 with—
					
						(i)this part;
						(ii)an applicable regulation or order
				of the Secretary or the Board; or
						(iii)a condition of its
				registration.
						.
				(c)ProcedureSection
			 13905(e)(1) of such title is amended by striking registrant and
			 inserting registrant, or if the Secretary determines that the registrant
			 has failed to disclose a material fact in its application for registration in
			 accordance with subsection (d)(1)(C),.
			(d)Duties of
			 Employers and EmployeesSection 31135 of such title is
			 amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Avoiding
				ComplianceTwo or more employers shall not use common ownership,
				common management, common control, or common familial relationship to enable
				any or all such employers to avoid compliance, or mask or otherwise conceal
				noncompliance, or a history of noncompliance, with commercial motor vehicle
				safety regulations issued under this subchapter, chapter 315, or an order of
				the Secretary issued under this subchapter, chapter 315, or such regulations.
				If the Secretary determines that actions described in the preceding sentence
				have occurred, the Secretary shall deny, suspend, amend, or revoke all or part
				of any such employer’s registration under section 13905, and shall take into
				account such noncompliance for purposes of determining civil penalty amount
				under section
				521(b)(2)(D).
						.
				8.Improved
			 oversight of motorcoach service providers
			(a)In
			 GeneralSection 31144 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					(h)Periodic Safety
				Reviews of Providers of Motorcoach Services
						(1)Safety
				review
							(A)In
				generalThe Secretary shall determine the safety fitness of all
				providers of motorcoach services registered with the Federal Motor Carrier
				Safety Administration and assign a safety fitness rating to each such
				provider.
							(B)ApplicabilitySubparagraph
				(A) shall apply—
								(i)to
				any provider of motorcoach services registered with the Administration after
				the date of enactment of the Motorcoach Enhanced Safety Act of 2010, not later
				than 2 years after the date of registration; and
								(ii)to any provider
				of motorcoach services registered with the Administration on or before the date
				of enactment of that Act, not later than 3 years after the date of enactment of
				that Act.
								(2)Periodic
				reviewThe Secretary shall establish a process, by regulation,
				for monitoring the safety performance of each provider of motorcoach services
				on a regular basis following the assignment of a safety fitness rating,
				including progressive intervention to correct unsafe practices.
						(3)Enforcement
				strike forcesIn addition to the enhanced monitoring and
				enforcement actions required under paragraph (2), the Secretary may organize
				special enforcement strike forces targeting providers of motorcoach services,
				when and where the Secretary considers appropriate.
						(4)Periodic update
				of safety fitness ratingAs part of the safety review required by
				this subsection, the Secretary shall reassess such rating no less frequently
				than every 3 years.
						(5)Motorcoach
				services definedIn this subsection, the term provider of
				motorcoach services has the meaning provided such term in section 2 of
				the Motorcoach Enhanced Safety Act of
				2010.
						
			(b)Revision of
			 Safety Fitness Rating MethodologyNot later than one year after
			 the date of enactment of this Act, the Secretary shall revise the safety
			 fitness rating methodology of the Department of Transportation established
			 pursuant to section 31144 of title 49, United States Code, to meet the goals of
			 the safety recommendation H–99–6 of the National Transportation Safety Board
			 issued February 26, 1999.
			(c)High Risk
			 Carrier Compliance ReviewsThe second sentence of section 4138 of
			 Public law 109–59 (49 U.S.C. 31144 note) is amended by striking is rated
			 as category A or B for 2 consecutive months. and inserting meets
			 the Safety Measurement System criteria for being a high risk motor carrier for
			 2 consecutive months..
			9.Motorcoach driver
			 training
			(a)Establishment of
			 Training Curriculum
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall establish, by regulation, minimum curricular
			 requirements for entry-level drivers of motorcoaches and drivers upgrading from
			 one class of commercial driver’s license to another, to be adopted by public
			 and private schools and motor carriers and motorcoach operators that provide
			 training for such drivers.
				(2)Curricular
			 requirementsThe curricular requirements under paragraph (1)
			 shall include the following:
					(A)Classroom and
			 behind-the-wheel instruction that is adequate for training entry-level drivers
			 of motorcoaches and drivers upgrading from one class of commercial driver’s
			 license to another to safely operate motorcoaches and respond effectively to
			 emergency situations.
					(B)Instruction in
			 advanced knowledge and skills that are necessary to operate motorcoaches
			 safely, including knowledge and skills necessary—
						(i)to
			 suppress motorcoach fires; and
						(ii)to
			 evacuate passengers from motorcoaches safely.
						(b)Training
			 Required
				(1)In
			 generalThe Secretary shall require each motorcoach driver
			 seeking a commercial driver’s license passenger endorsement to undergo a
			 training program that includes the minimum curricular requirements established
			 under subsection (a) before taking a test for a commercial driver’s license
			 passenger endorsement.
				(2)Verification
			 requiredThe Secretary shall require that—
					(A)each trainer of a
			 driver seeking a commercial driver’s license passenger endorsement shall submit
			 to the appropriate State licensing authority information on any driver that has
			 successfully completed a motorcoach driver training course that includes the
			 curricular requirements established under subsection (a); and
					(B)the State
			 licensing authority may not administer the skills test for the passenger
			 endorsement nor issue a passenger endorsement to a driver unless the State
			 licensing authority verifies that the driver has successfully completed a
			 motorcoach driver training course as required by subparagraph (A).
					(c)Report on
			 Feasibility, Benefits, and Costs of Establishing a System of Certification of
			 Training ProgramsNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit a report to the Senate
			 Committee on Commerce, Science, and Transportation and the House of
			 Representatives Committee on Energy and Commerce on the feasibility, benefits,
			 and costs of establishing a system of certification of public and private
			 schools and of motor carriers and motorcoach operators that provide motorcoach
			 driver training in accordance with the curricular requirements established by
			 the Secretary under subsection (a).
			(d)Nonpreemption of
			 State ProgramsThe minimum curricular requirements required by
			 this section do not preempt any State or local law or regulation imposing
			 additional or more stringent requirements unless the Secretary determines
			 that—
				(1)the law or
			 regulation is incompatible with the regulation prescribed by the Secretary;
			 or
				(2)enforcement of the
			 State law or the local law or regulation would impose an unreasonable burden on
			 interstate commerce.
				10.Improved testing
			 for the commercial driver’s license passenger endorsement
			(a)Increased
			 Stringency of Examination for Commercial Driver’s License Passenger-Carrying
			 Endorsement
				(1)Final
			 ruleNot later than 6 months after the date of enactment of this
			 Act, the Secretary shall issue a final rule in Docket No. FMCSA 2007–27659:
			 Commercial Driver’s License Testing and Commercial Learner’s Permit Standards
			 that improves the quality and stringency of the examination for the commercial
			 driver’s license passenger-carrying endorsement. The final rule shall
			 require—
					(A)a more stringent
			 knowledge test than the test in effect on the day before the date of enactment
			 of this Act; and
					(B)a more stringent
			 examination of the driving skills necessary to operate safely a for-hire
			 passenger-carrying commercial motor vehicle than the examination of such skills
			 in effect on the day before the date of enactment of this Act.
					(2)ConsultationThe
			 Secretary shall consult with the American Association of Motor Vehicle
			 Administrators in carrying out paragraph (1).
				(b)Report on
			 Driver’s License Requirements for 9- to 15-Passenger VansNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit a plan to the Senate Committee on Commerce, Science, and
			 Transportation and the House of Representatives Committee on Transportation and
			 Infrastructure for requiring that all or certain classes of drivers—
				(1)have a commercial
			 driver’s license passenger-carrying endorsement in order to operate a
			 commercial motor vehicle (as defined in section 31301(4) of title 49, United
			 States Code) and transport not less than 9 and not more than 15 passengers
			 (including a driver) in interstate commerce; and
				(2)be tested in
			 accordance with a drug and alcohol testing program consistent with part 40 of
			 title 49, Code of Federal Regulations.
				11.Improved
			 physical fitness oversight and commercial driver medical certificates
			(a)Medical Review
			 Board FunctionsSection 31149(a)(1) of title 49, United States
			 Code, is amended—
				(1)by inserting
			 (A) after recommendations on;
				(2)by striking
			 research. and inserting research and (B) advice and
			 recommendations concerning the criteria to be used for evaluating medical
			 examiners for admission to the national registry established under this
			 section..
				(b)Examination
			 Requirements for Listing in the National Registry of Medical
			 ExaminersSection 31149(c)(1)(D) of title 49, United States Code,
			 is amended to read as follows:
				
					(D)develop
				requirements applicable to a medical examiner seeking to be listed in the
				national registry, including—
						(i)specific courses
				and materials that must be completed to be listed in the national
				registry;
						(ii)a
				rigorous written examination for which a passing grade must be achieved to be
				listed in the national registry;
						(iii)certification
				(including self-certification), as appropriate, to verify that the medical
				examiner has completed training, including refresher courses, that the
				Secretary determines are necessary to be listed in the national registry;
				and
						(iv)demonstration of
				the willingness and ability of a medical examiner to comply with any reporting
				requirements established by the
				Secretary;
						.
			(c)Medical
			 Examination Form ComparisonsNot later than 18 months after the
			 date of enactment of this Act, the Secretary shall require by regulation that
			 each time a medical examiner performs a medical examination to certify an
			 applicant for a commercial driver’s license under section 391.43 of title 49,
			 Code of Federal Regulations, such medical examiner shall submit to the
			 appropriate State licensing agency the form for such examination required by
			 section 391.43(f) of such title (as in effect on the day before the date of
			 enactment of this Act).
			(d)State Plan
			 RequirementSection 31102(b) of title 49, United States Code, is
			 amended—
				(1)by striking
			 and after the semicolon in subparagraph (W);
				(2)by striking
			 stop. in subparagraph (X) and inserting stop;
			 and; and
				(3)by adding at the
			 end the following:
					
						(Y)requires State
				licensing authorities to compare the forms they receive pursuant to section
				11(c) of the Motorcoach Enhanced Safety Act of 2010 with the medical examiner’s
				certificate required by section 391.43(g) of title 49, Code of Federal
				Regulations (as in effect on the day before the date of enactment of that Act),
				to determine the accuracy and validity of the information contained in such
				forms and
				certificates.
						.
				(e)Additional
			 Oversight of Licensing Authorities
				(1)In
			 generalSection 31149(c)(1) of title 49, United States Code, is
			 amended—
					(A)by striking
			 basis; and in subparagraph (E) and inserting
			 basis;;
					(B)by striking
			 certification. in subparagraph (F) and inserting
			 certification; and; and
					(C)by adding at the
			 end the following:
						
							(G)each year, review
				the licensing authorities of 10 States to assess the accuracy, validity, and
				timeliness of physical examination reports and medical certificates submitted
				by certified medical examiners to such State licensing agencies and the
				processing of such submissions by the licensing
				authorities.
							.
					(2)Internal
			 oversight policy
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish an oversight policy and process within the
			 Department of Transportation for purposes of carrying out the requirement of
			 subparagraph (G) of such section 31149(c)(1), as added by paragraph (1).
					(B)Effective
			 dateThe requirement of subparagraph (G) of section 31149(c)(1)
			 of title 49, United States Code, shall take effect on the date that the
			 oversight policies and processes are established pursuant to subparagraph
			 (A).
					(f)Deadline for
			 Establishment of National Registry of Medical ExaminersNot later
			 than 6 months after the date of enactment of this Act, the Secretary shall
			 establish a national registry of medical examiners as required by section
			 31149(d)(1) of title 49, United States Code.
			12.Safety and
			 enforcement technology for motorcoaches
			(a)Electronic
			 On-Board Recorders
				(1)In
			 general
					(A)Not later than 1
			 year after the date of enactment of this Act, the Secretary shall prescribe
			 regulations requiring that all motorcoaches used by a motor carrier in
			 interstate commerce be equipped with electronic on-board recorders.
					(B)The regulations
			 prescribed by the Secretary under this section shall include performance
			 requirements to ensure that electronic on-board recorders—
						(i)accurately record
			 commercial driver hours of service;
						(ii)allow tracking of
			 driver and vehicle location; and
						(iii)are tamper
			 resistant.
						(2)ApplicabilityThe
			 regulations prescribed under paragraph (1) shall apply to all such motorcoaches
			 beginning on the date that is 2 years after the date on which the regulation is
			 published as a final rule.
				(b)Event Data
			 Recorders
				(1)EvaluationNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 complete an evaluation of event data recorders, including requirements
			 regarding specific types of vehicle operations, events and incidents, and
			 systems information to be recorded, for event data recorders to be used on
			 motorcoaches used by motor carriers in interstate commerce. For this purpose,
			 the Secretary shall consider the performance requirements for event data
			 recorders for passenger vehicles under part 563 of title 49, Code of Federal
			 Regulations.
				(2)Standards and
			 regulationsWithin 2 years after completing the evaluation
			 required by paragraph (1), the Secretary shall issue standards and regulations
			 based on the results of that evaluation.
				13.Safety
			 inspection program for commercial motor vehicles of passengersNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall complete a rulemaking proceeding to
			 consider requiring States to conduct annual inspections of commercial motor
			 vehicles designed or used to transport passengers, including—
			(1)an assessment of
			 the risks associated with improperly maintained or inspected commercial motor
			 vehicles designed or used to transport passengers;
			(2)an assessment of
			 the effectiveness of current Federal standards for the inspection of such
			 vehicles in mitigating the risks described in paragraph (1) and to ensure the
			 safe and proper operation condition of such vehicles; and
			(3)an assessment of
			 the costs and benefits of a mandatory State inspection program.
			14.Distracted
			 driving
			(a)In
			 GeneralSubchapter III of chapter 311 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					31152. Regulation
				of the use of distracting devices in motorcoaches
						(a)In
				GeneralNo later than 1 year after the enactment of the
				Motorcoach Enhanced Safety Act of 2010, the Secretary of Transportation shall
				prescribe regulations on the use of electronic or wireless devices, including
				cell phones and other distracting devices, by an individual employed as the
				operator of a motorcoach (as defined in section 2(8) of that Act).
						(b)Basis for
				RegulationsThe Secretary shall base the regulations required by
				subsection (a) on accident data analysis, the results of ongoing research, and
				other information, as appropriate.
						(c)Prohibited
				UseThe Secretary shall prohibit the use of such devices in
				circumstances in which the Secretary determines that their use interferes with
				the driver’s safe operation of a motorcoach (as so defined).
						(d)Permitted
				UseUnder the regulations, the Secretary may permit the use of a
				device, the use of which is prohibited under subsection (c), if the Secretary
				determines that such use is necessary for the safety of the driver or the
				public in emergency
				circumstances.
						.
			(b)Conforming
			 AmendmentThe table of contents for chapter 311 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 31151 the following:
				
					
						31152. Regulation of the use of
				distracting devices in
				motorcoaches.
					
					.
			15.Motorcoach
			 rental or leasing companiesParagraph (3) of section 31132 of title 49,
			 United States Code, is amended to read as follows:
			
				(3)employer—
					(A)means a person
				engaged in a business affecting interstate commerce that—
						(i)owns or leases a
				commercial motor vehicle in connection with that business, or assigns and
				employee to operate it; or
						(ii)offers for rent
				or lease motor vehicles designed or used to transport more than 15 passengers,
				including the driver, and from the same location or as part of the same
				business provides names or contact information of drivers, arranges for a
				driver of the rented or leased passenger-carrying motor vehicle, or holds
				itself out to the public as a provider of transportation services; but
						(B)does not include
				an individual who is an employee of the United States Government, a State, or a
				political subdivision of a State acting in the course of that individual’s
				employment as such an
				employee.
					.
		16.Registration of
			 brokers for motor carriers of passengers
			(a)In
			 GeneralSection 13904(a) of title 49, United States Code, is
			 amended by inserting or passengers after transportation
			 of property.
			(b)Repeal of
			 ExemptionSection 13506(a) of title 49, United States Code, is
			 amended—
				(1)by inserting
			 or after the semicolon in paragraph (13);
				(2)by striking
			 paragraph (14); and
				(3)by redesignating
			 paragraph (15) as paragraph (14).
				17.RegulationsAny standard or regulation prescribed or
			 modified pursuant to this Act shall be prescribed or modified in accordance
			 with section 553 of title 5, United States Code.
		
